UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.
                                               No. 02-4845
MARSHALL LEWIS KING; BRUNO
LEWIS CRUTCHFIELD,
             Defendants-Appellees.
                                        
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CR-00-109)

                       Argued: June 6, 2003

                      Decided: July 25, 2003

       Before WILKINS, Chief Judge, and WILLIAMS and
                  TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: John Staige Davis, IV, Assistant United States Attorney,
Richmond, Virginia, for Appellant. Matthew Patrick Geary, Rich-
mond, Virginia; Michael Morchower, Richmond, Virginia, for Appel-
lees. ON BRIEF: Paul J. McNulty, United States Attorney,
Richmond, Virginia, for Appellant.
2                      UNITED STATES v. KING
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   In November 2000, Marshall King and Bruno Crutchfield were
convicted of drug conspiracy, and King was convicted of misprision
of a felony. In 2002, they filed a motion for a new trial, based on
newly discovered evidence that a leading witness had offered false
testimony and had suborned perjury. The court granted the motion
and the government appeals. We affirm.

                                 I.

   King, a former Virginia state trooper, and Crutchfield, a former
Brodnax, Virginia, police officer, were charged in a multiple-count
indictment, including conspiracy to distribute cocaine base, mispri-
sion of a felony, and various other substantive offenses. The govern-
ment’s belief was that the two had provided protection for a drug
operation run by King’s nephew, Maurice Lewis. The government
called twenty-one witnesses, among them Lewis, Detrone Williams,
and Shawn Archie, whose testimony later became the focus of the
new trial motion. These three witnesses gave testimony that King and
Crutchfield had allowed Lewis to sell cocaine, accepted money from
Lewis, and warned Lewis about road blocks and about the identities
of informants and undercover officers. Further testimony was offered
that the two officers had traded crack cocaine for sex and that they
otherwise corruptly obtained cash and drugs from dealers in the area.
Based on this testimony, King and Crutchfield were convicted. On
appeal, this court affirmed both convictions, finding there was sub-
stantial evidence to support the verdicts. See United States v. King,
Nos. 01-4337 & 4347, 2002 WL 596389 (4th Cir. Apr. 18, 2002)
(unpublished).

  In April 2002, King moved for a new trial based on evidence that
Lewis and Williams had perjured themselves. In his motion, King
                        UNITED STATES v. KING                          3
alleged that two inmates who were not witnesses at trial, John Eric
Hughes and Wayne Motley, had been housed with Lewis and Wil-
liams prior to trial and had signed affidavits in October 2001 indicat-
ing that Lewis and Williams had perpetrated a fraud on the court. As
support, King produced a letter Hughes had sent to Hughes’s trial
judge in November 2000 to the effect that he knew King had been
falsely accused. Crutchfield joined King’s motion.

   The district court conducted a hearing on the motion in July 2002.
Hughes and Motley testified, as did Lewis and Williams. Hughes said
that he became acquainted with Lewis in prison and that Lewis had
suggested that he testify falsely about King so that Hughes could
obtain a reduced sentence. Hughes also claimed Lewis told him he
planned to lie at trial and accuse King of giving advance notice of
raids and roadblocks, acting to supply Lewis with cocaine, and pre-
venting Lewis’s arrest. Motley testified that he also knew Lewis from
prison and that Lewis had told him he planned to "set up" some offi-
cers. J.A. 226. For his part, Lewis admitted during the hearing that he
knew Motley and Hughes, but denied having asked them or anyone
else to lie. Williams gave essentially the same testimony.

   Thereafter, the district court granted the motion for a new trial. The
government moved the court to reconsider. More evidence came to
light at the two-day hearing on the motion to reconsider. Another
inmate, Isaac Davis, testified that Lewis had urged him to "jump on
the bandwagon" in order to obtain a reduction in his sentence. J.A.
752. According to Davis, Lewis urged him to testify that King had
been present at the sale of a kilogram of cocaine from Lewis to Davis.
The defense also called Davis’s brother who claimed to have over-
heard Lewis telling Isaac to earn a sentence reduction by "jump[ing]
on the case." J.A. 808.

   The defense then called Shawn Archie, but he exercised his Fifth
Amendment rights and declined to testify. Instead, the court permitted
Mary Freed, one of King’s attorneys, to testify that Archie, who had
shared a prison pod with Lewis and Williams as well as other trial
witnesses, had told her that Lewis had coached witnesses before they
took the stand. Freed also testified that Archie told her that investiga-
tors had promised to drop pending charges against him in exchange
for his testimony and that they had "told [him] what they wanted
4                        UNITED STATES v. KING
[him] to say." J.A. 988. In rebuttal, the government introduced evi-
dence that Archie’s initial interview (taken prior to his arrival at the
prison where the alleged subornation by Lewis occurred) was consis-
tent with his trial testimony.

   Ultimately, the district judge denied the government’s motion to
reconsider, stating than in thirty years of practice and ten on the
bench, he had never had "less confidence" in a verdict. J.A. 965. In
a Memorandum Opinion setting forth the rationale for granting the
new trial motion, the court discussed tests derived from two cases:
Mills v. United States, 281 F.2d 736 (4th Cir. 1960), which focuses
on new trials granted as a consequence of newly discovered evidence,
and Larrison v. United States, 24 F.2d 82 (7th Cir. 1928), which
applies in the context of witness recantations. Under Mills, a defen-
dant must establish that (1) the evidence is newly discovered; (2) the
defendant was diligent in seeking it; (3) the evidence is not merely
cumulative or impeaching; (4) the evidence is material to the issues
involved; and (5) in a new trial, the new evidence would probably
produce an acquittal. See Mills, 281 F.2d at 738. Under Larrison, a
motion for new trial based on a witness’s recantation is granted when
the court is reasonably well satisfied that (1) the testimony given by
a material witness is false; (2) without the testimony the jury might
have reached a different conclusion; and (3) the defendant was taken
by surprise by the false testimony and was unable to meet it or did
not know of its falsity until after trial. See Larrison, 24 F.2d at 87-88.
The district court determined that, applying either test, a new trial was
warranted. This appeal followed.

                                   II.

   We review the grant of a motion for a new trial for abuse of discre-
tion. United States v. Fulcher, 250 F.3d 244, 249 (4th Cir. 2001).
Under this standard, we "‘may not substitute [our] judgment for that
of the district court; rather, we must determine whether the court’s
exercise of discretion, considering the law and the facts, was arbitrary
or capricious.’" Id. (quoting United States v. Mason, 52 F.3d 1286,
1289 (4th Cir. 1995)).

   While contending that the court "failed to critically examine the
thin and conflicting inmate accounts of perjury" that came to light
                        UNITED STATES v. KING                         5
during the new trial motion hearings, the government admits that "the
new evidence was disturbing, and merited careful scrutiny." Brief of
Appellant at 30. The record reveals that the court did subject the new
evidence to exceptionally careful scrutiny — entertaining three days
of testimony related to the motion for a new trial, as well as supple-
mental briefs and arguments by counsel. We generally afford greatest
deference to the court where determinations of witness credibility are
concerned. See Anderson v. City of Bessemer City, N.C., 470 U.S.
564, 575 (1985) (noting the high standard of deference afforded by
appellate courts to determinations of witness credibility). Where the
fact-finding process has been so painstakingly undertaken and an
opportunity for reconsideration granted, such deference is all the more
appropriate.

   As to the government’s contention that the court employed the
wrong legal standard in granting the motion for a new trial, we note
that the court found that the evidence brought to light during the hear-
ings met the requirements necessary to sustain the motion under either
the new evidence standard of Mills or the recantation standard of Lar-
rison. Based on our review of the record, we cannot dispute the
court’s finding, though we note in passing that Mills appears to supply
the more appropriate standard because Archie did not make a formal
recantation.

   Finally, as to the government’s arguments concerning the relative
credibility of various witnesses and possible foul play by one of the
defendants, we note that, should the government reinstitute proceed-
ings against King and/or Crutchfield, both sides are free to raise and
argue such issues to the extent the court sees fit to entertain them.

                                  III.

  For the reasons set forth above, we affirm.

                                                           AFFIRMED